EXHIBIT 10.27

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of February 17, 2004,
among PLIANT CORPORATION, a Utah corporation (the “Parent Borrower”), UNIPLAST
INDUSTRIES CO. (the “Canadian Subsidiary Borrower”), each Subsidiary of the
Parent Borrower listed on Schedule I hereto (together with the Canadian
Subsidiary Borrower, the “Guarantors”) and CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

 

Reference is made to (a) the Credit Agreement dated as of February 17, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the subsidiaries of the Parent Borrower
party thereto as domestic subsidiary borrowers (the “Domestic Subsidiary
Borrowers”), the Canadian Subsidiary Borrower (together with the Parent Borrower
and the Domestic Subsidiary Borrowers, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), the Administrative Agent, Deutsche Bank
Trust Company Americas, as collateral agent (the “Collateral Agent”), General
Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase Bank,
as syndication agent and, (b) the Guarantee Agreement dated as of February 17,
2004, among the Parent Borrower, the Guarantors and the Administrative Agent
(the “Guarantee Agreement”).  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Parent Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.  The Guarantors have guaranteed such Loans and the other
Obligations (as defined in the Guarantee Agreement) of the Borrowers under the
Credit Agreement pursuant to the Guarantee Agreement; the Parent Borrower has
guaranteed such Loans and the other Obligations of the Domestic Subsidiary
Borrowers and the Canadian Subsidiary Borrower under the Credit Agreement
pursuant to the Guarantee Agreement; the Parent Borrower and the Guarantors also
have granted Liens on and security interests in certain of their assets to
secure such guarantees.  The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Parent Borrower and the Guarantors of an
agreement in the form hereof.

 

Accordingly, the Parent Borrower, the Canadian Subsidiary Borrower, each other
Guarantor and the Administrative Agent agree as follows:

 


SECTION 1.  INDEMNITY AND SUBROGATION.  IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT

 

--------------------------------------------------------------------------------


 


TO SECTION 3), THE PARENT BORROWER AGREES THAT (A) IN THE EVENT A PAYMENT SHALL
BE MADE BY ANY GUARANTOR UNDER THE GUARANTEE AGREEMENT, THE PARENT BORROWER
SHALL INDEMNIFY SUCH GUARANTOR FOR THE FULL AMOUNT OF SUCH PAYMENT AND SUCH
GUARANTOR SHALL BE SUBROGATED TO THE RIGHTS OF THE PERSON TO WHOM SUCH PAYMENT
SHALL HAVE BEEN MADE TO THE EXTENT OF SUCH PAYMENT AND (B) IN THE EVENT ANY
ASSETS OF ANY GUARANTOR SHALL BE SOLD PURSUANT TO ANY SECURITY DOCUMENT TO
SATISFY A CLAIM OF ANY SECURED PARTY (OTHER THAN ANY SUCH CLAIM AGAINST SUCH
GUARANTOR IN RESPECT OF LOANS MADE TO SUCH GUARANTOR), THE PARENT BORROWER SHALL
INDEMNIFY SUCH GUARANTOR IN AN AMOUNT EQUAL TO THE GREATER OF THE BOOK VALUE OR
THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.


 


SECTION 2.  CONTRIBUTION AND SUBROGATION.  EACH GUARANTOR (A “CONTRIBUTING
GUARANTOR”) AGREES (SUBJECT TO SECTION 3) THAT, IN THE EVENT A PAYMENT SHALL BE
MADE BY ANY OTHER GUARANTOR UNDER THE GUARANTEE AGREEMENT OR ASSETS OF ANY OTHER
GUARANTOR SHALL BE SOLD PURSUANT TO ANY SECURITY DOCUMENT TO SATISFY A CLAIM OF
ANY SECURED PARTY AND SUCH OTHER GUARANTOR (THE “CLAIMING GUARANTOR”) SHALL NOT
HAVE BEEN FULLY INDEMNIFIED BY THE PARENT BORROWER AS PROVIDED IN SECTION 1, THE
CONTRIBUTING GUARANTOR SHALL (UNLESS SUCH CLAIM RELATED TO LOANS MADE TO A
BORROWER THAT IS A SUBSIDIARY OF SUCH CLAIMING GUARANTOR) INDEMNIFY THE CLAIMING
GUARANTOR IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT OR THE GREATER OF THE
BOOK VALUE OR THE FAIR MARKET VALUE OF SUCH ASSETS, AS THE CASE MAY BE, IN EACH
CASE MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NET WORTH OF
THE CONTRIBUTING GUARANTOR ON THE DATE HEREOF AND THE DENOMINATOR SHALL BE THE
AGGREGATE NET WORTH OF ALL THE GUARANTORS ON THE DATE HEREOF (OR, IN THE CASE OF
ANY GUARANTOR BECOMING A PARTY HERETO PURSUANT TO SECTION 12, THE DATE OF THE
SUPPLEMENT HERETO EXECUTED AND DELIVERED BY SUCH GUARANTOR).  ANY CONTRIBUTING
GUARANTOR MAKING ANY PAYMENT TO A CLAIMING GUARANTOR PURSUANT TO THIS SECTION 2
SHALL (SUBJECT TO SECTION 3) BE SUBROGATED TO THE RIGHTS OF SUCH CLAIMING
GUARANTOR UNDER SECTION 1 TO THE EXTENT OF SUCH PAYMENT.


 


SECTION 3.  SUBORDINATION.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ALL RIGHTS OF THE GUARANTORS UNDER SECTIONS 1 AND 2 AND ALL OTHER
RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER APPLICABLE LAW OR
OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE OBLIGATIONS.  NO FAILURE ON THE PART OF THE PARENT BORROWER OR ANY
GUARANTOR TO MAKE THE PAYMENTS REQUIRED BY SECTIONS 1 AND 2 (OR ANY OTHER
PAYMENTS REQUIRED UNDER APPLICABLE LAW OR OTHERWISE) SHALL IN ANY RESPECT LIMIT
THE OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR WITH RESPECT TO ITS OBLIGATIONS
HEREUNDER, AND EACH GUARANTOR SHALL REMAIN LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.


 


SECTION 4.  TERMINATION.  SUBJECT TO THE PROVISIONS OF THE LAST SENTENCE OF
SECTION 8 OF THIS AGREEMENT, THIS AGREEMENT SHALL SURVIVE AND BE IN FULL FORCE
AND EFFECT SO LONG AS ANY OBLIGATION IS OUTSTANDING AND HAS NOT BEEN
INDEFEASIBLY PAID IN FULL IN CASH, AND SO LONG AS THE LC EXPOSURE HAS NOT BEEN
REDUCED TO ZERO OR ANY OF THE COMMITMENTS UNDER THE CREDIT AGREEMENT HAVE NOT
BEEN TERMINATED, AND SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY OBLIGATION IS
RESCINDED OR MUST OTHERWISE BE RESTORED BY ANY SECURED PARTY OR ANY GUARANTOR
UPON THE BANKRUPTCY OR REORGANIZATION OF THE PARENT BORROWER, ANY GUARANTOR OR
OTHERWISE.

 

2

--------------------------------------------------------------------------------


 


SECTION 5.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 6.  NO WAIVER; AMENDMENT.  (A)  NO FAILURE ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY GUARANTOR TO EXERCISE, AND NO DELAY IN EXERCISING,
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY BY THE
ADMINISTRATIVE AGENT OR ANY GUARANTOR PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  ALL REMEDIES
HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY OTHER REMEDIES PROVIDED BY
LAW.  NONE OF THE ADMINISTRATIVE AGENT AND THE GUARANTORS SHALL BE DEEMED TO
HAVE WAIVED ANY RIGHTS HEREUNDER UNLESS SUCH WAIVER SHALL BE IN WRITING AND
SIGNED BY SUCH PARTIES.


 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the Parent
Borrower, the Guarantors and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

 


SECTION 7.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN
WRITING AND GIVEN AS PROVIDED IN THE GUARANTEE AGREEMENT AND ADDRESSED AS
SPECIFIED THEREIN.


 


SECTION 8.  BINDING AGREEMENT; ASSIGNMENTS.  WHENEVER IN THIS AGREEMENT ANY OF
THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS
BY OR ON BEHALF OF THE PARTIES THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND
AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NEITHER
THE PARENT BORROWER NOR ANY GUARANTOR MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS
OR OBLIGATIONS HEREUNDER (AND ANY SUCH ATTEMPTED ASSIGNMENT OR TRANSFER SHALL BE
VOID) WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS. 
NOTWITHSTANDING THE FOREGOING, AT THE TIME ANY GUARANTOR IS RELEASED FROM ITS
OBLIGATIONS UNDER THE GUARANTEE AGREEMENT IN ACCORDANCE WITH SUCH GUARANTEE
AGREEMENT AND THE CREDIT AGREEMENT, SUCH GUARANTOR WILL CEASE TO HAVE ANY RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 9.  SURVIVAL OF AGREEMENT; SEVERABILITY.  (A)  ALL COVENANTS AND
AGREEMENTS MADE BY THE PARENT BORROWER AND EACH GUARANTOR HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE CONSIDERED TO HAVE BEEN RELIED
UPON BY THE ADMINISTRATIVE AGENT, THE OTHER SECURED PARTIES AND EACH GUARANTOR
AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS AND THE ISSUANCE OF THE
LETTERS OF CREDIT BY THE ISSUING BANK, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOANS OR ANY
OTHER FEE OR AMOUNT PAYABLE UNDER THE CREDIT AGREEMENT OR THIS AGREEMENT OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS IS OUTSTANDING AND UNPAID OR THE LC
EXPOSURE DOES NOT EQUAL ZERO AND AS LONG AS THE COMMITMENTS HAVE NOT BEEN
TERMINATED.

 

3

--------------------------------------------------------------------------------


 

(b)  In case any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 


SECTION 10.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  THIS AGREEMENT SHALL BE EFFECTIVE WITH RESPECT TO ANY
GUARANTOR WHEN A COUNTERPART BEARING THE SIGNATURE OF SUCH GUARANTOR SHALL HAVE
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.  DELIVERY OF AN EXECUTED SIGNATURE
PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY
OF A MANUALLY SIGNED COUNTERPART OF THIS AGREEMENT.


 


SECTION 11.  RULES OF INTERPRETATION.  THE RULES OF INTERPRETATION SPECIFIED IN
SECTION 1.03 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS AGREEMENT.


 


SECTION 12.  ADDITIONAL GUARANTORS.  PURSUANT TO SECTION 5.12 OF THE CREDIT
AGREEMENT, EACH SUBSIDIARY LOAN PARTY (OTHER THAN A FOREIGN SUBSIDIARY NOT
ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF) THAT WAS NOT IN
EXISTENCE OR NOT A SUBSIDIARY LOAN PARTY ON THE DATE OF THE CREDIT AGREEMENT IS
REQUIRED TO ENTER INTO A GUARANTEE AGREEMENT AS A GUARANTOR UPON BECOMING SUCH A
SUBSIDIARY.  UPON EXECUTION AND DELIVERY, AFTER THE DATE HEREOF, BY THE
ADMINISTRATIVE AGENT AND SUCH A SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF
ANNEX 1 HERETO, SUCH SUBSIDIARY SHALL BECOME A GUARANTOR HEREUNDER WITH THE SAME
FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A GUARANTOR HEREUNDER.  THE EXECUTION
AND DELIVERY OF ANY INSTRUMENT ADDING AN ADDITIONAL GUARANTOR AS A PARTY TO THIS
AGREEMENT SHALL NOT REQUIRE THE CONSENT OF ANY GUARANTOR HEREUNDER.  THE RIGHTS
AND OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW GUARANTOR AS A PARTY TO THIS
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

PLIANT CORPORATION,

 

 

 

 

 

By

 

 

 

 

 

 

Name: Brian E. Johnson

 

 

Title: Executive Vice-President

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE I HERETO, as a Guarantor,

 

 

 

By

 

 

 

Name: Brian E. Johnson

 

Title:  Executive Vice-President

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as
Administrative Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I
to the Indemnity, Subrogation
and Contribution Agreement

 

Guarantors

 

Name

 

Address

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to
the Indemnity, Subrogation and
Contribution Agreement

 

SUPPLEMENT NO. dated as of [     ], to the Indemnity, Subrogation and
Contribution Agreement dated as of February 17, 2004 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Indemnity,
Subrogation and Contribution Agreement”), among PLIANT CORPORATION, a Utah
corporation (the “Parent Borrower”), UNIPLAST INDUSTRIES CO. (the “Canadian
Subsidiary Borrower”), each Subsidiary of the Parent Borrower listed on
Schedule I thereto (together with the Canadian Subsidiary Borrower, the
“Guarantors”) and CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands
Branch, as administrative agent (the “Administrative Agent”) for the Lenders (as
defined in the Credit Agreement referred to below).

 

A.           Reference is made to (a) the Credit Agreement dated as of
February 17, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the domestic
subsidiary borrowers party thereto, the Canadian Subsidiary Borrower, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, Deutsche Bank Trust Company Americas, as collateral agent, General
Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase Bank,
as syndication agent, and (b) the Guarantee Agreement dated as of February 17,
2004 (the “Guarantee Agreement”), among the Borrower, the Guarantors and the
Administrative Agent.

 

B.             Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement.

 

C.             The Parent Borrower and the Guarantors have entered into the
Indemnity, Subrogation and Contribution Agreement in order to induce the Lenders
to make Loans and the Issuing Bank to issue Letters of Credit.  Pursuant to
Section 5.12 of the Credit Agreement, each Subsidiary Loan Party (other than a
Foreign Subsidiary not organized under the laws of Canada or any province
thereof) that was not in existence or not a Subsidiary Loan Party on the date of
the Credit Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Subsidiary.  Section 12 of the Indemnity, Subrogation
and Contribution Agreement provides that additional Subsidiaries of the Borrower
may become Guarantors under the Indemnity, Subrogation and Contribution
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary of the Parent Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

 

--------------------------------------------------------------------------------


 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 


SECTION 1.  IN ACCORDANCE WITH SECTION 12 OF THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT, THE NEW GUARANTOR BY ITS SIGNATURE BELOW BECOMES A
GUARANTOR UNDER THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT WITH THE
SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED THEREIN AS A GUARANTOR AND THE NEW
GUARANTOR HEREBY AGREES TO ALL THE TERMS AND PROVISIONS OF THE INDEMNITY,
SUBROGATION AND CONTRIBUTION AGREEMENT APPLICABLE TO IT AS A GUARANTOR
THEREUNDER.  EACH REFERENCE TO A “GUARANTOR” IN THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT SHALL BE DEEMED TO INCLUDE THE NEW GUARANTOR.  THE
INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT IS HEREBY INCORPORATED HEREIN
BY REFERENCE.


 


SECTION 2.  THE NEW GUARANTOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES THAT THIS SUPPLEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


SECTION 3.  THIS SUPPLEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT
PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
CONTRACT.  THIS SUPPLEMENT SHALL BECOME EFFECTIVE WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS OF THIS SUPPLEMENT THAT, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF THE NEW GUARANTOR AND THE ADMINISTRATIVE AGENT.  DELIVERY
OF AN EXECUTED SIGNATURE PAGE TO THIS SUPPLEMENT BY FACSIMILE TRANSMISSION SHALL
BE EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF THIS SUPPLEMENT.


 


SECTION 4.  EXCEPT AS EXPRESSLY SUPPLEMENTED HEREBY, THE INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 6.  IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
SUPPLEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
NEITHER PARTY HERETO SHALL BE REQUIRED TO COMPLY WITH SUCH PROVISION FOR SO LONG
AS SUCH PROVISION IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, BUT THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN AND IN THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT SHALL NOT IN
ANY WAY BE AFFECTED OR IMPAIRED.  THE PARTIES HERETO SHALL ENDEAVOR IN
GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 7.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN WRITING AND
GIVEN AS PROVIDED IN SECTION 7 OF THE INDEMNITY, SUBROGATION AND

 

2

--------------------------------------------------------------------------------


 


CONTRIBUTION AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO THE NEW
GUARANTOR SHALL BE GIVEN TO IT AT THE ADDRESS SET FORTH UNDER ITS SIGNATURE.


 


SECTION 8.  THE NEW GUARANTOR AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT FOR
ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS SUPPLEMENT,
INCLUDING THE REASONABLE FEES, OTHER CHARGES AND DISBURSEMENTS OF COUNSEL FOR
THE ADMINISTRATIVE AGENT.


 


3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

[Name of New Guarantor],

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as
Administrative Agent,

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

Address

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to Supplement No.       to the Indemnity,
Subrogation and Contribution Agreement

 

 

Guarantors

 

 

Name

 

Address

 

 

 

 

--------------------------------------------------------------------------------